DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed on April 6, 2021.
REASONS FOR ALLOWANCE
2.	 Claims 1-8 are allowable over the references of record for at least the following reasons:
	Claim 1: a stiffener that is mounted on a face of the principal wall, the stiffener being made of a single part made of composite material, . . . wherein the stiffener comprises at least two straight segments inclined relative to each other and inclined relative to the longitudinal principal direction and wherein each segment comprises a first transverse end wall that extends vertically downwards, a second transverse end wall that extends vertically downwards and a bottom wall transversely connecting the lower end edges of the two transverse walls.  
	The closest prior art is the Thompson reference.  The Thompson reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modifying the Thompson reference to arrive at the language of amended claim 1 would render the Thompson reference inoperable for its intended purpose.  The Thompson reference discloses two segments as the portions that includes the transverse end walls on either side.  If the Thompson reference were modified to make these segments into one piece, then they would not be able to set up the bottom wall for latching as shown in (FIG. 10).  This would render the Thompson reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747